 1 Samuel C. Williams [SBN: 310420]
   Samuel C. Williams, Attorney at Law
 2 1263 California Street
   Redding, CA 96001
 3 (530) 255-8171
   FAX: (530) 255-8027
 4 samuel.crispan.williams@gmail.com

 5 Attorney for George Clay,
   Plaintiff
 6

 7                               UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   GEORGE CLAY,                                        No.: 2:18-cv-01785

10                    Plaintiff,                         JOINT STIPULATION TO MODIFY PRE-
             vs.                                         TRIAL SCHEDULING ORDER AND
11                                                       ORDER
     COUNTY OF TEHAMA, ET AL.,
12
                      Defendants.
13

14          This Stipulation is entered into by and between Plaintiff GEORGE CLAY and Defendants,

15 COUNTY OF TEHAMA, and LESTER B. SQUIER (“Defendants”) (“The Parties”). The Parties

16 enter into the stipulation and proposed order in compliance with the Federal Rule of Civil Procedure

17 16(b) and the requirements of the scheduling order. The Parties have conferred and agree to modify

18 the Pre-Trial Scheduling Order and [Proposed] Order, and request that the scheduling order be

19 adjusted accordingly. The Parties agree and propose the following scheduling amendments:

20 The time to disclose experts will be extended to August 28, 2019. The supplemental disclosure

21 deadline will be extended to September 27, 2019.

22          The Parties have good cause to request an extension. Plaintiff’s attorney recently lost his

23 step-father, who raised him since the age of two years old. Additionally, Plaintiff has spoken to a

24 retained expert, William Ditmars, but the expert’s report has not been completed.

25                                                 -1-
                   JOINT STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER AND ORDER
26
 1         IT IS SO STIPULATED.

 2 Date: August 28, 2019                         PORTER | SCOTT

 3                                               A PROFESSIONAL CORPORATION

 4
                                                 By
 5                                                      Stephen E. Horan
                                                        David R. Norton
 6                                                      Attorneys for Defendants
                                                        COUNTY OF TEHAMA and
 7                                                      LESTER B. SQUIER

 8
     Date: August 28, 2019                       LAW OFFICE OF SAMUEL C. WILLIAMS
 9

10
                                                 By: /s/ Samuel C. Williams
11
                                                        Samuel C. Williams
12                                                      Attorney for Plaintiffs

13
                                                  ORDER
14

15         Based upon the Stipulation of the parties, and for good cause, the current Scheduling Order

16 is modified as follows: (1) the time to disclose experts is extended to August 28, 2019; and (2) the
   supplemental disclosure deadline is extended to September 27, 2019.
17
          IT IS SO ORDERED.
18
     Dated: August 28, 2019
19

20

21

22

23

24

25                                              -2-
                JOINT STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER AND ORDER
26
